Case 2:20-cv-00089-JAD-BNW Document 17 Filed 04/20/21 Page 1 of 2
Case 2:20-cv-00089-JAD-BNW Document 17 Filed 04/20/21 Page 2 of 2




                                     IT IS ORDERED that ECF No. 17
                                     is GRANTED as unopposed
                                     under LR 7-2(d). The Clerk of
                                     Court is directed to detach and
                                     separately file ECF No. 17-1.


                                     IT IS SO ORDERED
                                     DATED: 1:04 pm, May 07, 2021



                                     BRENDA WEKSLER
                                     UNITED STATES MAGISTRATE JUDGE
